Citation Nr: 1719339	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  15-32 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for lung cancer.

2.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for a heart disability. 

3.  Entitlement to an initial compensable rating for bilateral hearing loss. 

4.  Entitlement to a rating in excess of 30 percent for pain disorder, secondary to residuals of a traumatic brain injury, previously evaluated as headaches. 

5.  Entitlement to a rating in excess of 10 percent for right foot plantar warts. 

6.  Entitlement to a rating in excess of 10 percent for left foot plantar warts.

7.  Entitlement to a rating in excess of 10 percent for a scar of the right axilla. 

8.  Entitlement to a compensable rating for a laceration scar of the head.

9.  Entitlement to a compensable rating for residuals of a traumatic brain injury. 

10.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).

11.  Entitlement to special monthly compensation based on the need for aid and attendance or for being housebound.


REPRESENTATION

Veteran represented by:	Brian L. Marlowe, Attorney at Law


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to February 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of September 2012, March 2013, and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Roanoke, Virginia, Cleveland, Ohio, and Indianapolis, Indiana, respectively.  The Indianapolis RO currently has original jurisdiction over the Veteran's claim. 

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2014); 38 C.F.R. § 20.900(c) (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In his August 2015 Substantive Appeal, the Veteran requested that he be scheduled for a videoconference hearing before a Veterans Law Judge.  In January 2017, the Veteran requested that the videoconference hearing be scheduled at the Chicago RO, because the "travel time is significantly less than going to the Indianapolis RO."  Notwithstanding his request, in a February 2017 letter, the RO informed the Veteran that he was scheduled for a videoconference hearing to take place at the Indianapolis RO.  The record indicates that he failed to report for this hearing.

The Veteran has requested that he be scheduled for a videoconference at the Chicago RO.  Failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  Therefore, the Veteran should be scheduled for a hearing before the Board and be notified of the scheduled proceeding.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing to take place at the Chicago RO.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


